Name: Commission Regulation (EEC) No 1098/91 of 30 April 1991 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 91 Official Journal of the European Communities No L 110/31 COMMISSION REGULATION (EEC) No 1098/91 of 30 April 1991 fixing the rate of the aid for dried fodder Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1110/89 (4), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (5), as last amended by Regulation (EEC) No 1757/90 (6) ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percentage of the difference between these two prices ; Whereas the Council has not yet adopted the guide price for the 1991 /92 marketing year commencing 1 May 1991 ; whereas the Commission, in virtue of the powers conferred on it by the Treaty, must take the necessary measures to ensure that the common agricultural policy continues to operate in the dried fodder sector and, in particular, that the abovementioned supplementary aid continues to be granted ; Whereas, owing to the lack of a guide price for dried fodder, an intervention price for barley and of the percen ­ tages referred to in Article 5 of Regulation (EEC) No 111 7/78 for the 1991 /92 marketing year the rate of aid in advance for this marketing year has only been able to be calculated provisionally to agree the Commission's price proposals to the Council ; whereas this amount should, therefore, only be applied provisionally and should be confirmed or replaced once the target price for dried fodder, the intervention price for barley and the percen ­ tages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1991 /92 marketing year are known ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, pursuant to Article 1 1 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78, the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, (') OJ No L 171 , 28 . 6. 1978 , p. 1 . 0 OJ No L 118 , 29 . 4 . 1989, p. 1 . 0 OJ No L 179 , 1 . 7 . 1978, p. 10 . (*) OJ No L 162, 28 . 6 . 1990, p. 21 . (  ) OJ No L 142, 30 , 5 . 1978 , p. 1 . 2) OJ No L 218 , 28 . 7 . 1989, p. 1 . No L 110/32 Official Journal of the European Communities 1 . 5 . 91 Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation , HAS ADOPTED THIS REGULATION Article 1 adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3(3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. However, the rate of aid fixed in advance for the 1991 /92 marketing year shall be confirmed or replaced with effect from 1 May 1991 to take account of the guide price for dried fodder, the intervention price for barley and the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on 1 May 1991 . It shall apply until 26 May 1991 . The provisions of this Regulation shall apply without prejudice to the decisions to be adopted by the Council in accordance with Article 5 of Regulation (EEC) No 1117/78 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p . 9 . 1 . 5 . 91 Official Journal of the European Communities No L 110/33 ANNEX to the Commission Regulation of 30 April 1991 fixing the rate of the aid for dried fodder Aid applicable from 1 May 1991 to dried fodder : (ECU/tonne) I Fodder dehydrated by artificial heat dryingProtein concentrates Fodder otherwise dried Spain Portugal Other Member States Portugal Other Member States Aid 13,281 66,975 42,773 45,496 46,221 12,556 Aid in case of advance fixing for the month of : (ECU/tonne) June 1991 (') July 1991 (') August 1991 (') 43,301 62,023 62,193 46,028 64,891 65,061 46,749 65,471 65,641 13,088 31,951 32,121 13,809 32,531 32,701 September 1991 (') October 1991 (2) November 1991 (2) 61,568 0,000 0,000 64,432 0,000 0,000 65,016 0,000 0,000 31,492 0,000 0,000 32,076 0,000 0,000 December 1991 (2) January 1992 ( 2) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 February 1 992 (2) March 1992 (2) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 (') Rate fixed provisionally, pending and subject to the setting of the prices and related measures for the 1991 /92 marketing year, on the basis in particular of the commission 's proposals for the 1991 /92 marketing year as regards : (a) the guide pride for dried fodder ; (b) the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 ; (c) the intervention price for barley. (2) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .